Citation Nr: 0701655	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  04-03 163A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a stomach 
disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for short term memory 
loss, to include as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to March 
1988, from November 1990 to July 1991, and from March 2003 to 
August 2003.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Des Moines, 
Iowa, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a video conference hearing 
before the Board.  However, he has subsequently requested a 
personal hearing before a member of the Board to be held at 
the RO.  He has not been afforded such a hearing.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a hearing 
before a member of the Board sitting at the 
RO in connection with this appeal.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 200 & Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).




